DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 7th, 2021 (hereinafter “the amendment”) has been accepted and entered.
Response to Arguments
Applicant's arguments filed April 7th, 2021 have been fully considered but they are not persuasive. 
While applicant’s amendment overcomes the 102(a)(1) and 103 rejections as previously applied, due to the new limitations of Claim 1 per the amendment, a new search was done and prior art was identified over which the amended claims are still unpatentable (see 103 rejection below).
Regarding applicant’s argument that Morini does not teach a resiliently deformable portion, if the cap of Morini were not deformable, then pressure applied to the cap would not result in any movement of the cap; the thread 4 would remain rigid and prevent the cap from overriding thread 1. The cap (which “behaves like a pressure cap” as noted in Morini, specifically indicating that it is intended to be applied via pressure, in which art it is common and understood that some deformation must occur to apply said cap) therefore must be at least slightly deformable in order to override the threads of the bottle neck, and is considered “resiliently deformable” because it does not remain in this deformed position once applied to the bottle neck. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Morini (EP 0645318) in view of McBride (US 4938370).
Morini teaches a container (col. 2, lines 15-16) including a container body (5) including: a tubular mouth (Fig 1), and a cap (2) attached to the mouth, wherein the mouth has a male thread (1) and a ring-shaped bead portion (Fig 1) provided around a lower portion of the male thread, the cap (2) includes a ring-shaped skirt wall on which a female thread (4) threadedly engaged with the male thread (1) is formed, and a ring-shaped tamper evident band (3) provided on a lower end portion of the skirt wall (lower perimeter, Fig 2), the tamper evident band has a resiliently deformable portion being configured to be resiliently deformed when pressed against the bead portion to ride over the bead portion in a pressing direction during the attachment of the cap to the mouth of the container (Col 3 lines 26-29), and a first distance from an engagement upper end of the male thread of the mouth to the bead portion is larger than a second distance from an engagement lower end of the female thread of the cap to the resiliently deformable portion of the tamper evident band (the examiner takes official notice that in order for the tamper evident band to engage with the bead portion at all, the first distance MUST be larger than the second distance; if the second distance is not shorter than the first, the threads of the cap would never engage with the threads of the bottle. This is not in fact a limitation of the invention, but rather a necessary fact in order to construct a functional cap. An annotated figure is shown below for clarity).

    PNG
    media_image1.png
    325
    906
    media_image1.png
    Greyscale

Morini does not teach the tamper evident band including a resiliently deformable portion in a form of a flap. However, McBride teaches that the tamper evident band (20) includes a resiliently deformable portion in a form of a flap (28) that extends in an axial direction towards a closed end of the cap and in a radially inward direction (Fig 1), the resiliently deformable portion (28) being configured to be resiliently deformed when pressed against the bead portion (L) to ride over the bead portion in a pressing direction during the attachment of the cap to the mouth of the container (Figs. 3 And 4; Col. 4, lines 40-60).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tamper evident band disclosed by Morini by adding that the band is a flap-shaped resiliently deformable portion as disclosed by McBride in order to allow for easy installation of the cap onto the container (Col. 4 lines 40-60) but which also resist the upward unscrewing movement of the closure (Col. 4 lines 64-66) thus preventing the tamper evident band from being removed entirely from the container. One of ordinary skill in the art would recognize that a simple installation is advantageous, as would preventing the removal of the tamper-evident ring during cap opening, and be motivated to modify the cap of Morini with the teaching of the flap-shaped resiliently deformable portion of McBride as such. 
.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morini (EP 0645318) in view of McBride (US 4938370) in further view of Granger et al. (FR 2900143).
Regarding Claim 3, Morini in view of McBride as applied to Claim 1 above teaches all the limitations of Claim 3, except for the lengths of a first and second distance of features of the cap/bottle. However, Granger teaches that the first distance and the second distance are set so that the resiliently deformable portion of the tamper evident band abuts the bead potion when the female thread is engaged with the male thread over 5 mm or more (Fig 1b; Page 7 lines 1-5; the height of the cap/threaded mouth is preferably 6-8mm or larger – must engage at 5mm). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap and bottle disclosed by Morini in view of McBride by adding the cap height being 6-8mm as disclosed by Granger. One of ordinary skill in the art would have been motivated to make this modification in order to better allow the cap to be applied to the bottle during manufacture (Page 7 lines 12-18).
Regarding Claim 4, Morini in view of McBride as applied to Claim 2 above teaches all the limitations of Claim 4, except for the lengths of a first and second distance of features of the cap/bottle. However, Granger teaches that the first distance and the second distance are set so that the resiliently deformable portion of the tamper evident band abuts the bead potion when the female thread is engaged with the male thread over 5 mm or more (Fig 1b; Page 7 lines 1-5; the height of the cap/threaded mouth is preferably 6-8mm or larger – must engage at 5mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap and bottle disclosed by Morini in view of McBride by .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/ELISABETH SULLIVAN/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735